Citation Nr: 1618486	
Decision Date: 05/09/16    Archive Date: 05/19/16

DOCKET NO.  12-08 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to specifically include under the diagnoses of post-traumatic stress disorder (PTSD) and depression.


ATTORNEY FOR THE BOARD

Robert G. Drummer, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1967 to September 1968 during the Vietnam era.  The Veteran died in June 2012 and his surviving spouse has been substituted into the appeal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veteran Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The Board has characterized the issue on appeal to reflect that there are other psychiatric diagnoses during the Veteran's lifetime and medical evidence addressing the connection between these psychiatric diagnoses and the Veteran's service.

The record does not indicate that the appellant has appointed a representative or requested a Board hearing.


FINDING OF FACT

The Veteran's diagnosed psychiatric disabilities, to include PTSD, began after service, and were due to a post-service injury; the evidence weighs against a finding that the psychiatric disability began during or due to the Veteran's service.


CONCLUSION OF LAW

Service connection for a psychiatric disability is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran passed away during the pendency of this appeal; he passed away in 2012.  Review of the record and electronic VA databases reveals that the Veteran's surviving spouse has been substituted into this appeal.  The Board continues with consideration of this appeal with the appellant pursuing the claim initiated by the Veteran during his lifetime.

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  See 38 U.S.C.A §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2015). 

A January 2009 letter provided all notice required under the VCAA, followed by adequate time for the Veteran to submit information and evidence before initial adjudication of this claim.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b) (2015); see also Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007). 

The Veteran's service treatment records, VA treatment records, and private treatment records identified by him have been associated with the claims file.  See 38 C.F.R. § 3.159(c) (2015).  Neither the Veteran during his lifetime nor the appellant have identified any other records or evidence he or she wished to submit or have VA obtain.  

The Veteran was afforded a VA psychiatric examination in September 2010.  See 38 C.F.R. §§ 3.159(c)(4); 3.326 (a) (2015); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examination report includes a review of the pertinent medical history, the clinical findings made on examination, and an opinion with a supporting explanation that enables the Board to make a fully informed decision on this claim. See Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012); D'Aries v. Peake, 22 Vet. App. 97, 104 (2008). 

In light of the above, the appellant has had a meaningful opportunity to participate in the processing of this claim, and no prejudicial error has been committed in discharging VA's duties to notify and assist.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010). 

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  Id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant). 

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).  When the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must weigh against a claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996). 

The Board must determine the value of all evidence submitted, including lay and medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). This evaluation generally involves a three-step inquiry.  First, the Board must determine whether the evidence is competent.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007).  Second, the Board must determine if the evidence is credible, or worthy of belief.  See Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  Third, the Board must assess the probative value and weight of the evidence in light of the entire record.  See Gonzales, 218 F.3d at 1380-81.

The Federal Circuit observed that there is a statutory requirement that lay evidence must "demonstrate some competence."  See King v. Shinseki, 700 F.3d 1339, 1344 (Fed. Cir. 2012) (citing 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.307(b)) (internal quotation marks omitted).  The Board may therefore discount the probative value of lay evidence if it finds such evidence not competent.  Id.; see also Layno v. Brown, 6 Vet. App. 465, 469 (1994) (holding that in order for testimony to be probative of any fact, the witness must be competent to testify as to the facts under consideration). 

However, the Board may not "categorically" require medical evidence or disregard lay evidence without assessing its competence.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (holding that it was error in a cause-of-death claim to state "categorically" that a medical opinion was required to prove a nexus between the Veteran's service-connected mental disorder and his drowning death, and to find categorically that the claimant's testimony on this issue was not competent because she was a lay person). 

Lay statements submitted by or on behalf of a claimant can be competent with respect to both the diagnosis and the etiology or cause of a disability.  See Davidson, 581 F.3d at 1316.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  See 38 C.F.R. § 3.159(a)(2) (2015); Layno, 6 Vet. App. at 469 (holding that lay testimony is not competent to prove that which would require specialized knowledge, training, or medical expertise). 

Lay evidence is competent if it is provided by a person who has first-hand knowledge of facts or circumstances, or conveys matters that can be observed and described by a lay person.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (holding that appellant was competent to testify as to factual matters of which he had first-hand knowledge, such as experiencing pain in his right hip and thigh in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy).  For example, the Court has held that a lay person is competent to diagnose a disease with "unique and readily identifiable features" such as varicose vein.  See Barr, 21 Vet. App. at 309.  Similarly, the Court has found a lay person competent to identify tinnitus and flat feet.  See Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet). 

Lay testimony is not competent with respect to determinations that are "medical in nature" or require medical knowledge due to their complexity.  See Barr, 21 Vet. App. at 309.  For example, the Court held that a claimant was not competent to determine whether he had rheumatic fever, which was a more medically complex condition.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  The Federal Circuit has provided some guidance in making this assessment, holding that lay evidence may be competent and sufficient to establish a diagnosis of a condition in the following circumstances: (1) when the condition is simple, such as a broken leg, as opposed to when the condition is more complex, such as a form of cancer; (2) when the layperson is reporting a contemporaneous medical diagnosis, or; (3) when lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau, 492 F. 3d at 1377, n4.

Competent medical evidence, as distinguished from lay evidence, is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  See 38 C.F.R. § 3.159(a)(1) (2015).  Competent medical evidence may include statements conveying sound medical principles found in medical treatises.  Id.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  Id. 

The competency of evidence differs from the weight and credibility assigned to the evidence.  As explained by the Court, "the former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination that addresses the probative value of the evidence to be made after the evidence has been admitted."  See Layno, 6 Vet. App. at 469; accord Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (stating that "although interest may affect the credibility of testimony, it does not affect competency to testify.").  The Board discounts the weight of evidence it finds not to be credible.  See Washington, 19 Vet. App. at 368 (noting that the witness's credibility affects the weight to be given to his testimony). 

In assessing the credibility of statements by the claimant or others, the Board may consider their internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  See Caluza at 711, aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see also Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").  Further, the Federal Circuit has held that while the absence of contemporaneous medical records does not, in and of itself, render lay testimony not credible, the Board may weigh the absence of contemporaneous records when assessing the credibility of lay evidence.  See Buchanan, 451 F.3d at 1336 ("Nor do we hold that the Board cannot weigh the absence of contemporaneous medical evidence against the lay evidence of record."). 

Moreover, although the Board cannot reject a claimant's statements merely because he is an interested party, the claimant's interest may affect the credibility of his testimony when considered in light of the other factors.  See Cartright, 2 Vet. App. at 25; accord Buchanan, 451 F.3d at 1337 (holding that "the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias ...").

Service connection means that a Veteran has a current disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Service connection may be granted for any disease diagnosed after discharge when the evidence shows that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2015).  Service connection is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "medical nexus" between the current disability and the disease or injury incurred or aggravated during service.  See 38 C.F.R. § 3.303(a) (2015); see also Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

Specific to claims for PTSD, there must be medical evidence establishing a diagnosis of the condition in accordance with 38 C.F.R. § 4.125(a) (2015), credible supporting evidence that the claimed in-service stressor actually occurred (unless one of the circumstances applies in which a claimant's lay testimony alone may be sufficient to establish the stressor), and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  See 38 C.F.R. § 3.304(f) (2015).

Under the first Shedden element for establishing service connection, a current diagnosis of PTSD and depression during the pendency of this claim is established.  The VA treatment records, private treatment records, and the September 2010 VA PTSD examination show a diagnosis of PTSD and depression.  Therefore, the first element for establishing service connection is satisfied. 

Regarding the second Shedden element, the Veteran's service treatment records do not indicate any treatment, compliant, or diagnosis of a psychiatric disability and the Veteran did not indicate any such history.  In this regard, the evidence indicates that the Veteran left the service under a hardship discharge, but there is no evidence that this discharge was based on any psychiatric related event.  As discussed below, the evidence also indicates that there was no stressor event in service that led (nexus) to the current disability, but rather, the psychiatric disability was attributable to a post-service 2005 injury.

Specifically, private treatment records dated December 2005 to October 2008, indicate that the Veteran suffered a head injury in March 2005, when he a sleigh hammer from a building construction crew fell on him as he entered his work building.  

Based on a review of the pertinent medical history, including the documents in the claims file and the Veteran's VA treatment records, as well as an interview with the Veteran and a mental status examination, the September 2010 VA examiner found that the Veteran's PTSD and depression were not caused by an in-service incurrence or aggravation of a disease or injury, and thus, the Veteran did not meet the DSM-IV criteria.  The examiner's conclusion is highly probative, as it represents the informed opinion of a clinical psychologist.  Moreover, it is consistent with the VA and private treatment records, which likewise do not reflect the Veteran's PTSD as a result of an in-service incurrence or aggravation of a disease or injury. 

The VA examiner's opinion carries more weight than the Veteran's assertion that his PTSD was caused by his experience in Vietnam, as the Veteran does not have a medical background and thus is considered a lay person in the field of medicine.  Whether a psychiatric disability is due to in-service stressors based on the DSM-IV criteria is a determination that is too complex to be made based on lay observation alone, and thus requires competent medical evidence.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  That is, the Board has carefully considered the lay statements of record, but finds that the medical VA opinion that considered the service and post-service evidence and made an etiology opinion based on this thorough review to be more probative.

After full consideration of the law and medical evidence of file, the Board finds that the preponderance of the evidence weighs against a finding that the diagnosed psychiatric disability is due to the Veteran's service.  Under the facts of this case, it is unnecessary to further address whether a stressor for PTSD was verifiable, as the preponderance of the probative evidence weighs against a link between as such asserted service stressor and the diagnosis.

The Board is grateful to the Veteran and his family for their honorable service and their sacrifice, and regrets that it cannot render a favorable decision on this matter. However, the Board is bound by the law, and this decision is dictated by the relevant statute and regulations.  The Board is without authority to grant benefits on any other basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2014); Harvey v. Brown, 6 Vet. App. 416, 425 (1994); see also Smith v. Derwinski, 2 Vet. App. 429, 432-33   (1992). 

Accordingly, the preponderance of the evidence is against the  claim. Consequently, the benefit-of-the-doubt rule does not apply, and service connection for an acquired psychiatric disability is denied.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).



ORDER

Entitlement to service connection for an acquired psychiatric disability is denied.



____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


